NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 14-3620
                                     ______________

                                   YURIY FAUSTOV,
                                                                Petitioner

                                             v.

                              ATTORNEY GENERAL
                           UNITED STATES OF AMERICA,
                                                   Respondent
                                 ______________

                          On Petition for Review of a Decision
                     and Order of the Board of Immigration Appeals
                                (BIA No. 089-243-104)
                          Andrew Arthur, Immigration Judge
                                    ______________

                       Submitted under Third Circuit LAR 34.1(a)
                                   March 27, 2015

     BEFORE: GREENAWAY, JR., KRAUSE, and GREENBERG, Circuit Judges

                                   (Filed: May 7, 2015)
                                     ______________

                                       OPINION*
                                     ______________

GREENBERG, Circuit Judge.
______________

*This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
 does not constitute binding precedent.
                                   I. INTRODUCTION

       This matter comes on before this Court on a petition for review of a decision and

order of the Board of Immigration Appeals (“BIA”) in which petitioner, Yuriy Faustov, a

native and citizen of Ukraine, seeks review of a decision and order denying his motion to

reopen his removal proceeding to allow him to file a second application for asylum,

withholding of removal, and protection under the Convention Against Torture (“CAT”).

During the eight years in which Faustov has sought to avoid being removed to Ukraine

after overstaying the time in which he was authorized to be in this country, he has been

consistently unsuccessful in both administrative and judicial proceedings. To prevail

now, Faustov must demonstrate “changed circumstances” to justify reopening his case

but, as the BIA held, he has failed to do so. Accordingly, we will deny the petition for

review.


                            II. STATEMENT OF JURISDICTION

       The BIA had jurisdiction to entertain Faustov’s application to reopen his removal

proceeding, 8 C.F.R. § 1003.2(a), and we have jurisdiction to consider his timely petition

for review in which the underlying removal proceedings were completed in York,

Pennsylvania, within this circuit, under 8 U.S.C. § 1252(a)(1), (b)(1), and (b)(2).


                              III. STANDARD OF REVIEW

       If the BIA denies reopening of an asylum petition because, as it held was the case

here, the petitioner has failed to demonstrate prima facie eligibility for asylum, we review

the decision to deny reopening under an abuse of discretion standard. However, within

                                             2
that standard we review the BIA’s findings of fact to determine if they are supported by

substantial evidence. Sevoian v. Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002). In applying

the abuse of discretion standard of review we accord “broad deference” to the BIA’s

decision which we will not disturb unless we find it to be “arbitrary, irrational, or

contrary to law.” Ezeagwuna v. Ashcroft, 325 F.3d 396, 409 (3d Cir. 2003); Guo v.

Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004). The substantial evidence standard requires

“‘such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Jesurum v. Sec’y of U.S. Dep’t of Health & Human Servs., 48 F.3d 114,

117 (3d Cir. 1995) (quoting Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420,

1428 (1971)). Evidence can be substantial even if “[i]t is less than a preponderance of

the evidence” provided that it is “more than a mere scintilla [of evidence].” Id. The

substantial evidence standard is deferential to the agency’s findings. Schaudeck v.

Comm’r of Soc. Sec. Admin., 181 F.3d 429, 431 (3d Cir. 1999).


                 IV. FACTUAL AND PROCEDURAL BACKGROUND

       A.      Prior Removal Proceedings

       Faustov was born in the western portion of Ukraine in 1976. In the summer of

1998, he was admitted to the United States for one year as a nonimmigrant visitor.

Nevertheless, he has remained in this country. While here, he has been convicted of: (1)

driving under the influence of alcohol or a controlled substance; (2) causing an accident

involving damage to an attended vehicle; and (3) possession of a controlled substance.

On November 19, 2009, the Department of Homeland Security through its office of


                                              3
Immigration and Customs Enforcement, issued a notice to appear charging that Faustov

was removable under § 237(a)(1)(B) of the Immigration and Nationality Act. See 8

U.S.C. § 1227(a)(1)(B) (2006).

       Faustov responded with what he characterizes as a defensive application for

asylum. He first alleged that he would be targeted by Ukraine’s “mafia” for extortion due

to the misperception that he had acquired wealth in the United States. He also claimed he

would be unable to obtain proper treatment for his diabetes because certain types of

insulin available in this country are not available in Ukraine. He did not identify his

religion in his application, but at a hearing on January 17, 2012, he testified that he was

an Orthodox Christian.

       In 2012, an immigration judge denied Faustov’s application but granted him the

right of voluntary departure. Faustov appealed this decision but the BIA dismissed his

appeal, though it remanded the case to the immigration judge to adjust the time period

provided for voluntary departure. On October 16, 2013, we denied Faustov’s petition for

review of the BIA’s decision. Faustov v. Att’y Gen., 538 F. App’x 166 (3d Cir. 2013).

On October 29, 2013, Faustov filed a motion to reopen due to the alleged ineffective

assistance that his attorney provided in prosecuting his application for asylum. The BIA

denied the motion as untimely and concluded that Faustov had not demonstrated any

basis for equitable tolling of the time to seek reopening of the BIA’s decision or for

ineffective assistance of counsel. Faustov did not seek review of the BIA’s order.


       B.      Faustov’s Motion to Reopen Based on Practice of Judaism and
               Political Opinions

                                              4
       On May 19, 2014, Faustov filed another motion to reopen his removal proceedings

seeking asylum, withholding of his removal, and CAT protection. He presented political

and religious claims unrelated to his past contentions, alleging that he feared future

persecution and torture because of his religion and his political opinion. Faustov

supported this second reopening motion with: (1) an application for asylum, withholding

of removal, and CAT protection; (2) a written statement; (3) the United States

Department of State Ukraine Country Report on Human Rights Practices for 2013 (“2013

Country Report”); and (4) a variety of news articles and columns regarding events in

Ukraine in 2014.

       In his motion, Faustov asserted that he feared persecution on account of his

political opinions and practice of Judaism. He explained that the Russian occupiers of

Ukraine would harm him because he is Ukrainian and that Ukrainian “ultra-nationalists”

would harm him because they would think he was a Russian infiltrator. A.R. at 70.

According to Faustov, Ukrainians would consider him a Russian infiltrator because of his

absence from Ukraine, knowledge of the Russian language, and unfamiliarity with life in

modern day Ukraine. Faustov claimed that although he was “neither a part of the

Ukrainian nationalist movement [n]or the pro-Russian movement,” and, accordingly, was

not political, he would face backlash in Ukraine for an imputed political viewpoint. Id. at

25. Faustov did not indicate that he had the intent to express any political opinion, but

his counsel represented that Faustov opposed the “actual and de facto control of pro-

Russian demonstrators, terrorists, Russian military and Russian intelligence personnel”


                                             5
and that, if questioned, Faustov would state his support of Ukrainian nationalism. Id. at

45. In something of a contradiction, however, the motion later proffered that if Faustov

fell “into the hands of the Russians,” he would deny Ukrainian ethnicity. Id. at 47.

         Faustov further asserted that he feared harm in Ukraine because of his Jewish

practices. He alleged that his father was Jewish but had been unable to practice his faith

openly in Ukraine.1 Faustov expressed his fear of death or abuse because Ukrainians in

the western part of the country had anti-Semitic feelings. Id. at 70. Yet he supported this

contention with articles describing incidents in eastern Ukraine, including one in which

masked individuals distributed anti-Semitic leaflets outside of a synagogue in the eastern

Ukrainian city of Donetsk. Other articles described Molotov cocktails being thrown at

synagogues in eastern Ukraine and described anti-Semitic incidents in Zaporizhia, a town

in eastern Ukraine, and Nikolayev, “a Black Sea port city . . . in southeastern Ukraine.”

Id. at 145, 146. Faustov argued that these occurrences, together with the alleged “rise” of

Ukrainian nationalists who sympathized with the philosophies of Stepan Bandera, an

anti-Semitic World War II figure, create “an atmosphere of persecution for Jews.” Id. at

33-34.2


1
    He previously had testified that his father was Christian.
2
  Faustov did not reconcile his claim of his own Jewish observance with his prior
testimony of being an Orthodox Christian:

         Judge:        What’s your religion?
         Faustov:      Christian.
         Judge:        You [sic] Roman Catholic or Ukrainian Orthodox?
         Faustov:      Orthodox.
         …
                                                6
       C.     The BIA’s Denial of Faustov’s Motion

       The BIA denied Faustov’s May 19, 2014 motion to reopen on July 30, 2014.

When it addressed Faustov’s claim of fear of persecution or torture based on political

opinion, the BIA noted that Faustov failed to set forth any relevant political opinions in

his supporting statement; he self-identified merely as “neither a part of the Ukrainian

nationalist movement [n]or the pro-Russian movement.” Id. at 4. The BIA further

observed that Faustov was born and raised in the western part of Ukraine, his parents

were Ukrainian, and he faced removal to western Ukraine. The BIA determined that

Faustov’s evidence did not support claims of a likelihood of future harm or torture due to

imputed political opinion. In this regard it pointed out that Faustov’s supporting

statement failed to explain how he might be harmed in western Ukraine based on imputed

political views given that (1) he had no apparent involvement in the politics of Ukraine,

either before or after his entry to the United States in 1998 and (2) his evidence largely

described activity in eastern Ukraine, a destination to which he would not be removed.

       In addressing Faustov’s claim for asylum based on his Jewish faith, the BIA noted

at the outset that he failed to reconcile his earlier claim that he and his father were

Orthodox Christians with his new claim that they both practiced Judaism. The BIA also

cited Faustov’s failure to claim Judaism as his religion in any of his previous asylum


       Judge:         Is your father a Christian too?
       Faustov:       [] Yes.

A.R. at 793-94.

                                               7
applications. The BIA nonetheless adopted Faustov’s religious claim for purposes of the

motion to reopen and addressed the incidents on which Faustov based his claim of

increased anti-Semitism in Ukraine. The BIA observed that they all occurred in eastern

rather than western Ukraine. The BIA reviewed the evidence Faustov presented

regarding nationalists associated with Stepan Bandera and found that this evidence could

have been presented at Faustov’s 2012 hearing before an immigration judge, and, just as

significantly, none of the evidence demonstrated that these nationalists were committing

anti-Semitic acts. Finally, the BIA took notice of Faustov’s testimony regarding the

manner in which he practiced Judaism, that is his assertion that he read books and learned

about Jewish holidays and traditions. The BIA determined that he failed to present any

evidence that a person who limits his practice of Judaism to academic pursuits has a clear

probability of suffering harm rising to the level of persecution, or likelihood of being

tortured for the activity. The BIA concluded that Faustov did not demonstrate prima

facie eligibility for asylum, withholding of removal, or CAT protection based on his

religion.

       The BIA denied Faustov’s motion to reopen on July 30, 2014, and he filed a

timely petition for review of that decision and order with this Court on August 15, 2014.


                                     V. DISCUSSION

       A.     Faustov seeks a “changed circumstances” exception.

       Motions to reopen removal proceedings are “disfavored” because “[t]here is a

strong public interest in bringing litigation to a close as promptly as is consistent with the


                                              8
interest in giving the adversaries a fair opportunity to develop and present their cases.”

INS v. Abudu, 485 U.S. 94, 107, 108 S. Ct. 904, 913 (1988). In a removal case, where

“every delay works to the advantage of the deportable alien who wishes merely to remain

in the United States,” that interest is especially strong. INS v. Doherty, 502 U.S. 314,

323, 112 S. Ct. 719, 724 (1992). Accordingly, an alien endeavoring to reopen his suit

must “meet[] a ‘heavy burden’ and present[] evidence of such a nature that the [BIA] is

satisfied that if proceedings before the immigration judge were reopened, with all the

attendant delays, [] new evidence offered would likely change the result in the case.” In

re Coelho, 20 I. & N. Dec. 464, 473 (B.I.A. 1992); Abudu, 485 U.S. at 110, 108 S.Ct. at

914-15. A motion to reopen must set forth facts not previously advanced that can be

proven at a hearing and must be supported by affidavits and other evidentiary material. 8

C.F.R. § 1003.2(c)(1). The new evidence must not have been “available and could not

have been discovered or presented at the former hearing.” Id; see Zheng v. Att’y Gen.,

549 F.3d 260, 265-66 (3d Cir. 2008).

       For Faustov’s motion to be granted he needed to overcome procedural obstacles

because he previously had filed an unsuccessful motion to reopen and motions to reopen

are subject to time and number limits. See Shardar v. Attorney General, 503 F.3d 308,

313 (3d Cir. 2007). Thus, ordinarily a party may file only one motion to reopen a

proceeding, 8 U.S.C. § 1229a(c)(7)(A); 8 C.F.R. § 1003.2 (c)(2), and except in cases

seeking to set aside in absentia removal orders, a motion to reopen “must be filed not

later than 90 days after the date on which the final administrative decision was rendered

in the proceeding sought to be reopened.” 8 C.F.R. § 1003.2(c)(2). These temporal and

                                              9
numerical limitations, however, admit of an exception for motions that rest on changed

circumstances arising in the country of nationality or in the country to which removal has

been ordered. 8 C.F.R. § 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii). The

BIA may waive numerical and temporal bars to reopening if an alien makes a convincing

demonstration of changed conditions in his homeland. Shardar, 503 F.3d at 313. Faustov

relies on changed conditions in Ukraine to circumvent the procedural bars to his

application.


          B.    Faustov does not demonstrate “changed circumstances” warranting the
                the granting of his motion to reopen.

          We conclude that the BIA did not abuse its discretion when it denied Faustov’s

motion to reopen. In order to prevail on his motion to reopen the proceedings on the

basis of changed country conditions, Faustov needed to demonstrate:

          (1)   conditions have changed in Ukraine since his prior proceeding;
          (2)   evidence demonstrating these changes was not available or discoverable
                during the previous proceeding; and
          (3)   this evidence, when considered together with this evidence, shows a
                reasonable likelihood that he is entitled to relief.

See 8 U.S.C. § 1229a(c)(7)(C)(ii); Sevoian, 290 F.3d at 169-70 (citing 8 C.F.R. §

1003.2(c)(1)); Lin v. Att’y Gen., 700 F.3d 683, 685-86 (3d Cir. 2012). A motion to

reopen fails if it cannot satisfy any of these tests. Abudu, 485 U.S. at 104–05, 108 S.Ct.

at 912.

                1.     The BIA did not abuse its discretion in denying Faustov’s motion
                       to reopen based on his claim of political opinion.




                                              10
         The BIA did not act arbitrarily, capriciously, or unlawfully when it denied

Faustov’s motion to reopen that was based on his claimed fear of future persecution

because of his political opinion. See Ezeagwuna, 325 F.3d at 409. To present a prima

facie case for relief that might warrant reopening, an applicant must produce “objective

evidence” showing a “reasonable likelihood” that he can establish entitlement to relief.

Shardar, 503 F.3d at 313 (citations omitted); Guo, 386 F.3d at 564. The BIA did not

abuse its discretion in determining that Faustov failed to meet his burden of production

with regard to evidence of his political opinion and could not demonstrate a “reasonable

likelihood” that he would prevail upon reconsideration of his case.

         Neither Faustov’s asylum application nor his supporting statement set forth his

political opinions. To be sure, Faustov’s attorney filed a motion attributing political

views to Faustov, but statements of counsel do not constitute evidence. INS v.

Phinpathya, 464 U.S. 183, 188 n.6, 104 S. Ct. 584, 588 n.6 (1984) (overruled on other

grounds). Faustov’s counsel asserted that: (1) Faustov was neither pro-nationalist nor

pro-Russian; (2) he was opposed to pro-Russian demonstrators and Russian military and

intelligence occupying Ukraine; (3) he would declare his support of Ukrainian

nationalism if questioned by pro-Russian supporters; and (4) he would deny his

Ukrainian heritage to avoid harm if “taken” by Russians.3 Because Faustov himself did

not provide testimony or evidence that he held these views, however, the BIA correctly

declined to consider them.



3
    We note that these positions seem to be inconsistent.
                                              11
       Faustov did present testimony of his subjective fear that competing factions in his

country would impute political opinions to him and persecute Faustov on that basis.

Specifically, he alleged that nationalists in western Ukraine wrongly would identify him

as Russian and extort, kidnap or kill him, and that, conversely, Russians would be

“skeptical” of him because of his Ukrainian heritage and would not “accept” him.

However, the record does not indicate that persons in Faustov’s circumstances face

persecution due to real or imputed political opinion. Though the State Department

Country Report indicates that the Ukrainian government is persecuting individuals

because of their stance on nationalism or secession, the reports and articles which

Faustov submitted regarding conditions in eastern Ukraine do not indicate that

individuals who do not favor secession are being kidnapped, harmed or killed on account

of their views, either in the eastern or western parts of the country.

       We recognize that the evidence demonstrates that there are volatile conditions in

various parts of Ukraine. However, the BIA properly considered this evidence in the

context of ascertaining how the conditions specifically applied to Faustov. His citation of

the activities of pro-Russian occupiers, road blocks, political demonstrations, and other

circumstances evidencing volatile conditions demonstrate that Ukraine is in a period of

political unrest. Nevertheless, the evidence does not meet the more significant threshold,

that is, it does not sufficiently establish that Faustov himself is likely to face persecution

on account of political opinion if removed to Ukraine.

       It bears reiteration that general conditions of civil unrest or chronic violence and

lawlessness do not support a grant of asylum. “Mere generalized lawlessness and

                                              12
violence between diverse populations, of the sort which abounds in numerous countries

and inflicts misery upon millions of innocent people daily around the world, generally is

not sufficient to permit the Attorney General to grant asylum.” Konan v. Att’y Gen., 432
F.3d 497, 506 (3d Cir. 2005) (citations omitted). “An asylum applicant must make a

showing of a particularized threat of persecution.” Shardar, 503 F.3d at 316.

       Faustov avers that the BIA abused its discretion by failing to “meaningfully

consider” the evidence and arguments presented but we find his argument unavailing

inasmuch as “the BIA is not required to write an exegesis on every contention.”

Toussaint v. Att’y Gen., 455 F.3d 409, 414 (3d Cir. 2006) (internal quotation marks and

citation omitted). “In fact there is no advantage in writing a long opinion when a short

one will do as the parties do not want law review articles, they want intelligible opinions

explaining the basis for the court’s determination.” Id.. The BIA’s opinion demonstrates

that it meaningfully reviewed the evidence and Faustov’s arguments and that it

considered testimonial evidence, information in the 2013 Country Report, and articles

submitted in support of the motion. The BIA explained in considerable detail that Faustov

failed to demonstrate by objective evidence that someone like him in Ukraine is likely to

face persecution on account of a political opinion, real or imputed to him.

       Ultimately, Faustov had the burden of demonstrating that the evidence established

his prima facie eligibility for asylum based on his political opinion, and he failed to do so.

He did not provide reliable evidence that others would impute political views to him. He

did not demonstrate that there was a reasonable chance that his views, actual or imputed,

would result in his persecution by the government, or persons the government is unable

                                             13
or unwilling to control. We therefore find that the BIA did not abuse its discretion in

declining to reopen Faustov’s proceedings when it concluded that he failed to present a

prima facie case for relief with respect to his political opinion.


              2.      The BIA did not abuse its discretion when it denied Faustov’s
                      motion to reopen based on his claim of the likelihood of future
                      persecution by reason of his religious affiliation.

       The BIA determined that Faustov did not demonstrate a reasonable likelihood that

he would be subjected to harm rising to the level of persecution by the government of

Ukraine, or anyone else, on account of his claimed practice of Judaism. The BIA

acknowledged that Faustov’s evidence described several incidents of anti-Semitic

vandalism and harassment. However, as it noted, the incidents described were in eastern

Ukraine, where pro-Russian factions of the population are based, rather than in pro-

nationalist western Ukraine, where Faustov formerly lived and to where he would be

removed. Faustov does not dispute the BIA’s fact findings with respect to the location of

these occurrences.

       Faustov needed to supply evidence that Jews faced conditions that had worsened

or changed in Ukraine since his last hearing. See 8 U.S.C. § 1229a(c)(7)(C)(ii). The BIA

cited the 2013 Country Report as evidence that conditions for Jews have not worsened

materially since Faustov’s 2012 hearing. Notably, “Jewish community leaders reported

that anti-Semitism was in decline and authorities took steps to address problems of anti-

Semitism when they arose.” A.R. at 120. A Jewish non-governmental organization

active in the region cited long-term data showing “‘a trend of improvement’ in the level


                                              14
of anti-Semitism, stating, ‘over the last four to five years, there has been a continuous

decline in the number of anti-Semitic publications in the press; in the number of acts of

vandalism of cemeteries, memorials, and synagogues; and the number of assaults on the

street of Jewish people,’ as well as declining negative attitudes toward Jewish persons in

public opinion polls.” Id. at 121.

       The BIA also reviewed Faustov’s evidence that some Ukrainian nationalists have

associated themselves with Stepan Bandera, a deceased Ukrainian nationalist linked with

Nazi Germany. It found that evidence of this association predated Faustov’s 2012

hearing and could have been presented at that hearing. See 8 U.S.C. § 1229a(c)(7)(C)(ii).

Moreover, it observed that Faustov did not provide evidence to support his suggestion

that nationalists who identified with Bandera’s goal of nationalism also had adopted anti-

Semitic views or had carried out any anti-Semitic acts in western Ukraine. Finally, it

noted that Faustov failed to show that persons who “practice” Judaism merely by reading

books and learning about Jewish holidays and traditions would have a well-founded fear

or clear probability of harm on that account.4 A.R. at 5. Altogether, we find that the BIA

did not abuse its discretion in determining that Faustov failed to demonstrate a prima

facie case for relief that might warrant reopening based on religion.


4
  Faustov contends that the BIA failed to take his claimed practice of Judaism at face
value. We note that the BIA cited Faustov’s prior testimony before an immigration judge
that both he and his father practiced the Orthodox Christian faith and noted that Faustov
failed to reconcile his prior claim of being an Orthodox Christian with his new claim of
Jewish affiliation. However, the BIA merely noted this discrepancy, indicating that
“even assuming that the respondent’s religion is Judaism, as he now claims, the evidence
submitted with the motion does not show changed conditions, or the respondent’s prima
facie eligibility for relief.” A.R. at 5.
                                             15
              3.      The BIA did not abuse its discretion in denying Faustov’s
                      motion to reopen based on his CAT claim.

       The BIA exercised sound discretion in denying reopening to allow Faustov to

pursue his CAT claim because he failed to present any objective evidence that the

government of Ukraine would torture him or acquiesce in his torture. An applicant for

relief under the CAT bears the burden of establishing that it is more likely than not that

he or she would be tortured if removed to the proposed country of removal. 8 C.F.R. §

208.16(c)(2). This standard for relief “has no subjective component, but instead requires

the alien to establish, by objective evidence” that he or she is entitled to relief. In re J-E-,

23 I. & N. Dec. 291, 302 (B.I.A. Mar. 22, 2002) (en banc). The prima facie case standard

for a motion to reopen under the CAT requires the applicant to produce objective

evidence showing a reasonable likelihood that he can establish that he is more likely than

not to be tortured. Sevoian, 290 F.3d at 175 (citation omitted).

       Under that standard, and in light of our deferential scope of review, we do not find

that the BIA acted arbitrarily or contrary to law when it decided that Faustov did not

make a prima facie showing that his removal to Ukraine would lead to probable torture.

Under the applicable regulations, torture is defined as acts done “by or at the instigation

of or with the consent or acquiescence of a public official or other person acting in an

official capacity,” by means of which “severe pain or suffering, whether physical or

mental, is intentionally inflicted” for purposes such as obtaining confessions, punishment,

intimidation or coercion. 8 C.F.R. § 1208.18(a)(1). It is significant that even cruel and

inhuman behavior by government officials may not implicate the torture regulations.

                                              16
“Torture is an extreme form of cruel and inhuman treatment and does not include lesser

forms of cruel, inhuman or degrading treatment or punishment that do not amount to

torture.” 8 C.F.R. § 1208.18(a)(2).

       Faustov based his claim of fear of torture on the same evidence as his claims for

asylum and withholding of removal, i.e. general conditions in Ukraine. He did not

present evidence that either members of the government or non-governmental entities

beyond control of the government are torturing political opponents or members of the

Jewish faith. Furthermore, Faustov did not present any reason why anyone in Ukraine

would seek to torture him for reasons other than his religion or a political opinion

imputed to him.

       The BIA assessed Faustov’s evidence and determined that he presented a set of

unpersuasive, conclusory contentions with respect to his CAT claim. Ultimately, Faustov

needed to produce objective evidence showing a reasonable likelihood that he would be

tortured with the consent and acquiescence of the Ukrainian government, or that the

government officials remain willfully blind and inept at confronting torturous conduct

with respect to people like him. See Illegal Immigration Reform and Immigration

Responsibility Act, § 241, 110 Stat. 3009–599, 8 U.S.C. § 1231 (2000 ed.); 8 C.F.R. §

1208.18(a)(7). Faustov did not establish that he is more likely than not to be tortured if

removed. The BIA did not abuse its discretion in determining that Faustov failed to

establish objectively a right to relief under CAT.




                                             17
                                    VI. CONCLUSION

       Faustov fails to vault his motion to reopen over the temporal and numerical

hurdles erected by the regulations. We will not permit an “endless delay of deportation

by aliens creative and fertile enough to continuously produce new and material facts

sufficient to establish a prima facie case.” Lin, 700 F.3d at 685-86 (citations omitted).

Our analysis ends, then, with the determination that the BIA acted without abusing its

discretion. Removal has been mandated, and we act now to bring these proceedings to as

swift a conclusion as the interests of justice will permit. The petition for review of the

decision and order of July 30, 2014, will be denied.




                                             18